Holcomb, J.
(dissenting)- — It seems plain to me, upon the allegations of the amended complaint, (1) that relator has an immediate and substantial interest, as privy of contract to all the parties, in the subject-matter of the litigation in the principal case; (2) that he is most likely to suffer loss if the defendants .prevail; (3) that he is certain to gain if the plaintiffs succeed therein and proportionately with the degree or amount of the success of plaintiff; (4) that the intervention would avoid a multiplicity of suits involving the rights of the parties; and (5), that the intervention would work no harm to the railroad company or Rice & Company, or Cross, Duffy & Heckman, other than as justice would demand.
It seems obvious to me that the case falls squarely within the statute of intervention and the rule enunciated in Pomeroy’s Code Remedies, § 430, and as applied in Horn v. Volcano Water Co., 13 Cal. 62, 73 Am. Dec. 569.
The judgment should be reversed and the right of intervention granted. Therefore, I dissent.
Morris, C. J., concurs with Holcomb, J.